                                                                     JS-6
1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
                                                   Case No. 8:17-cv-01569 CJC (JCGx)
11   GREGORY CHRISTY, an individual,
                                                   Assigned to the Hon. Cormac J. Carney
12                       Plaintiff,
                                                   ORDER GRANTING JOINT
13         v.                                      STIPULATION OF DISMISSAL
                                                   WITH PREJUDICE
14   MKS INSTRUMENTS, INC., a
     Massachusetts Corporation; NEWPORT            Complaint filed: July 10, 2017
15   CORPORATION, a Nevada Corporation;
     and DOES 1-50, inclusive,
16
                         Defendants.
17
18
19        Having properly read and considered the Parties’ Joint Stipulation of Dismissal with
20   Prejudice, IT IS HEREBY ORDERED, that the Joint Stipulation of Dismissal with
21   Prejudice is GRANTED.
22
          SO ORDERED, this 30th day of May, 2019.
23
24
25
                                                       ______________________________
26                                                     Honorable Judge Cormac J. Carney
27                                                     United Stated District Judge
                                                       Central District of California
28
                                                            ORDER GRANTING JOINT STIPULATION
                                                                 OF DISMISSAL WITH PREJUDICE
                                                                CASE NO. 8:17-cv-01569 CJC (JCGx)
